DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of Species 6, 7, 8 and 9, shown in FIGs. 6A to 6E or provisional election of Species 7, shown in FIG. 6C, with traverse, in the reply filed on March 30, 2022 is acknowledged.  
Note that, a proper election, even with traverse, requires an election of a single Species, not a plurality of distinct Species, such as “elects multiple Species 6, 7, 8 and 9 as shown in FIGs. 6A to 6E. Therefore, the election of multiple Species 6, 7, 8 and 9 is unacceptable.  
The provisional election of Species 7, as shown in FIG. 6C, however, is acceptable. 
The traversal is on the ground(s) that 
1) The requirement fails to show or allege the existence of Species that are independent and distinct.
2) The requirement is not support by showing or allegation of serious burden.
3) The requirement is not support by showing of different class/subclasses applicable to different Species.
4) The demarcation between species is without regard to common aspect between Species.     
This is not found persuasive because
1) As clearly indicated in the restriction, the Species as shown FIGs. 1B to 9 indicated the existence of different species, thus independent and distinct.
2) Each of these structures, locations and features of the patterned layer are distinct from one another, clearly require different searches for locations and/or features, hence serious burden. 
3) Since the restriction does not requires or imposed between product and method of making of product, a showing of different class/subclasses are not required.
4) Applicant does not, on record, indicated that the semiconductor devices show in the drawings FIGs. 1A-9 are obvious variation of one another. Therefore, the Species are demarcated from one another.       
The requirement is still deemed proper and is therefore made FINAL.
Applicant identified claims 1-2, 5-14, 17-20, 25-26, 28-29, 31 and 33-34 are readable on the elected Species 7.

Amendment filed March 30, 2022 is acknowledged.  Claims 1-2, 5-14, 17-20, 25-26, 28-29, 31 and 33-34 are pending.
Action on merits of claims 1-2, 5-14, 17-20, 25-26, 28-29, 31 and 33-34 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2021 has been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SEMICONDUCTOR DEVICE HAVING A FIRST BARRIER LAYER FORMED ON A GATE PAD AND GATE ELECTRODE AND AN ISOLATION LAYER PROVIDED BETWEEN THE FIRST BARRIER LAYER AND A SECOND BARRIER LAYER FORMED THEREON     

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 20 and 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 recites: The semiconductor device of claim 7, wherein the second barrier layer is on a top surface and a sidewall of the gate finger.  
As shown in FIG. 6C, the second “barrier layer” 420’ on the top surface and the sidewall of the “gate finger” 134 would have short circuit the device because the sidewall barrier layer 420’, a metal layer, will connects gate finger and the source region. 
Therefore, this device would have failed to function as intended. 
Similarly, Claim 20 recites: The semiconductor device of claim 19, wherein the third barrier layer is on a top surface and a sidewall of the gate finger.
Therefore, this device would have failed to function as intended. 

Similarly, claim 28 recites: The semiconductor device of claim 25, wherein the auxiliary gate electrode barrier layer is also on opposing sidewalls of each of the gate fingers.  
Therefore, this device would have failed to function as intended. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: The semiconductor device of claim 1, wherein the barrier layer is a first barrier layer, the semiconductor device further comprising: 
a source contact on the semiconductor layer structure; 
a second barrier layer on sidewalls and a bottom surface of the source contact; and 
a third barrier layer between the semiconductor layer structure and the second barrier layer.  
as shown in FIG. 6C, there is only one “barrier layer” 320 being formed between the bottom of the “source contact” 123 and the semiconductor layer structure.
claim 9 contravenes the disclosure. Therefore, claim 9 is indefinite.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-14, 17-20, 25-26, 28-29, 31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKANISHI  et al. (US. Pub. No. 2012/0074472) of record.
With respect to claim 1, SAKANISHI teaches a semiconductor device as claimed including: 
a semiconductor layer structure comprising an active region and an inactive region, the active region comprising a plurality of unit cells and the inactive region comprising a gate pad (5) on the semiconductor layer structure and a gate bond pad (6) on and electrically connected to the gate pad (24); 
an isolation layer (37) between the gate pad (24) and the gate bond pad (6); and 
a barrier layer (25 or 29) between the gate pad (24) and the isolation layer (37). (See FIGs. 7, 22).

With respect to claim 2, the barrier layer (25 or 29) of SAKANISHI is a first barrier layer, the semiconductor device further comprising: 
a second barrier layer (20) on the gate pad (24) and on the first barrier layer (25 or 29), 
wherein at least a portion of the isolation layer (37) is between the first barrier layer (25 or 29) and the second barrier layer (20).  
With respect to claim 6, wherein the barrier layer (29) of SAKANISHI is on a top surface and a sidewall of the gate pad (24).  
With respect to claim 7, the barrier layer (25 or 29) of SAKANISHI is a first barrier layer, the semiconductor device further comprising: 
a gate finger (24) on the active region and electrically connected to the gate bond pad (6); andIn re: Daniel Jenner Lichtenwalner et al.Application No. 16/863,642Filed: April 30, 2020 
Page 3 of 10a second barrier layer (29) on the gate finger (24). (See FIG. 22) 

With respect to claim 8, the second barrier layer (29) is on a top surface and a sidewall of the gate finger (24).  
With respect to claim 9, As best understood by Examiner, the barrier layer (25 or 29) of SAKANISHI is a first barrier layer, the semiconductor device further comprising: 
a source contact (8) on the semiconductor layer structure; 
a second barrier layer (20) on sidewalls and a bottom surface of the source contact (8); and 
a third barrier layer (16) between the semiconductor layer structure and the second barrier layer.  

With respect to claim 10, SAKANISHI teaches a semiconductor device as claimed including: 
a semiconductor substrate (1e); 
a gate pad (24) on the semiconductor substrate (1e); 
a gate bond pad (6) on and electrically connected to the gate pad (24); 
a first barrier layer (20) between a bottom portion of gate bond pad (6) and the gate pad (24) in a first direction perpendicular to a top surface of the semiconductor substrate (1e); and 
a second barrier layer (25-29) between the gate pad (24) and the first barrier layer (20) in the first direction. (See FIGs. 7, 22).  

With respect to claim 11, the second barrier layer (25-29) of SAKANISHI has a width in a second direction that is parallel to a top surface of the semiconductor substrate (1e) that exceeds that of a portion of the first barrier layer (20) that is between the second barrier layer (25-29) and a bottom portion of the gate bond pad (24).  
With respect to claim 12, a thickness of the second barrier layer (25-29) of SAKANISHI is substantially uniform along the width of the second barrier layer (25-29) in the second direction.  
With respect to claim 13, the gate bond pad (6) of SAKANISHI is coupled to the gate pad (24) via a contact hole having opposing sidewalls,In re: Daniel Jenner Lichtenwalner et al. Application No. 16/863,642Filed: April 30, 2020Page 4 of 10wherein a portion of the first barrier layer (29) is on the opposing sidewalls of the contact hole, and wherein a width of the second barrier layer (29) in a second direction that is parallel to a top surface of the semiconductor substrate is greater than a width of the contact hole in the second direction.  
With respect to claim 14, the semiconductor device of of SAKANISHI further comprises an isolation layer (37), wherein a portion of the isolation layer (37) is between the second barrier layer (25-29) and the gate bond pad (6).  
With respect to claim 17, the second barrier layer 25-29) of SAKANISHI is on a top surface and a sidewall of the gate pad (24).  
With respect to claim 18, a material of the second barrier layer (25-29) of SAKANISHI is different from a material of the first barrier layer (20).  
With respect to claim 19, the semiconductor device of SAKANISHI, further comprises: 
a semiconductor layer structure comprising an active region and an inactive region, wherein the gate pad (24) is on the inactive region; 
a gate finger (24) on the active region and electrically connected to the gate pad (24); and 
a third barrier layer (29) on the gate finger (24). 
 
With respect to claim 20, the third barrier layer (29) of SAKANISHI is on a top surface and a sidewall of the gate finger (24).  In re: Daniel Jenner Lichtenwalner et al. Application No. 16/863,642 Filed: April 30, 2020 Page 5 of 10  

With respect to claim 25, SAKANISHI teaches a semiconductor device as claimed, including: 
a semiconductor layer structure; 
a plurality of unit cell transistors that are electrically connected in parallel, each unit cell transistor including a gate finger (24) that extends in a first direction on a top surface of the semiconductor layer structure, the gate fingers (24) spaced apart from each other along a second direction; and 
an auxiliary gate electrode barrier layer (25-29) on an upper surface of each of the gate fingers (24). (See FIGs. 6, 22). 

With respect to claim 26, the gate finger (24) of SAKANISHI comprises polysilicon.  
With respect to claim 28, the auxiliary gate electrode barrier layer of SAKANISHI is also on opposing sidewalls of each of the gate fingers (24).  
With respect to claim 29, the semiconductor layer structure of SAKANISHI comprises an inactive region and an active region, wherein the active region comprises the plurality of unit cell transistors, and wherein the inactive region comprises: a gate pad (24) on the semiconductor layer structure; 
a gate bond pad (6) on and electrically connected to the gate pad (24); 
an isolation layer (37) between the gate pad (24) and the gate bond pad (6); and 
an auxiliary gate pad barrier layer (25-29) between the gate pad (24) and the isolation layer (37).
  
With respect to claim 31, the semiconductor device of SAKANISHI further comprises a gate pad barrier layer (20) between the auxiliary gate pad barrier layer (25-29) and the gate bond pad (6).  

With respect to claim 33, the semiconductor device of SAKANISHI further comprises: 
a source contact on the semiconductor layer structure; 
a source barrier layer (20) on sidewalls and a bottom surface of the source contact; and 
an auxiliary source barrier layer (25-29) between the semiconductor layer structure and the source barrier layer.  

With respect to claim 34, the semiconductor device of SAKANISHI further comprises an isolation layer (37) on the gate finger (24), wherein the auxiliary gate electrode barrier layer (25-29) is between the isolation layer (37) and the gate finger (24).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SAKANISHI ‘472 as applied to claim 1 above, and further in view of HONGA et al. (US. Pub. No. 2012/0319134) of record.
SAKANISHI teaches the semiconductor device as described in claim 1 above including the barrier layer comprises a metal.
Thus, SAKANISHI is shown to teach all the features of the claim with the exception of explicitly disclosing the metal being titanium and/or tantalum.
However, HONGA teaches a semiconductor device including: 
a semiconductor layer structure comprising an active region and an inactive region, the active region comprising a plurality of unit cells and the inactive region comprising a gate pad (51) on the semiconductor layer structure and a gate bond pad (72) on and electrically connected to the gate pad (51); 
an isolation layer (42) between the gate pad (51) and the gate bond pad (72); and 
a barrier layer (52) between the gate pad (51) and the isolation layer (42),
wherein the barrier layer (52) comprises titanium and/or tantalum. (See FIG. 2).
   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the barrier layer of SAKANISHI utilizing titanium and/or tantalum as taught by HONGA to lower contact resistance to the gate pad. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/            Primary Examiner, Art Unit 2829